


EXHIBIT 10.28

 

AMENDMENT NO. 2 TO LEASE

 

This Amendment No. 2 to Lease (this “Amendment No. 2”) is made as of the 11th
day of March, 2009, by and between EDISON SPECTRUM PARTNERS, LLC, a California
limited liability company (“Lessor”) and CombiMatrix Molecular
Diagnostics, Inc., a California Corporation, (“Lessee”).  This Amendment No. 2
amends and modifies the terms and conditions of that certain Standard
Industrial/Commercial Multi-Tenant Net Lease dated June 26, 2006 (the “Original
Lease”), and Amendment No. 1 dated July 7, 2007 by and between Lessor and
Lessee.  The Original Lease, as hereby amended, is referred to herein as the
“Lease.”  Capitalized terms which are not otherwise defined in this Amendment
No. 2 shall have the meanings ascribed to such terms in the Original Lease.

 

RECITALS

 

A.    Lessor and Lessee previously entered into the Original Lease and Amendment
No. 1, which sets forth the terms and conditions relating to Lessee’s occupancy
of certain space, located at 310 Goddard, Suite 150 and at 300 Goddard,
Suite 150, Irvine, California (the “Premises”).

 

B.    Lessor and Lessee now desire to amend the Original Lease and Amendment
No.1 to (i) extend the Term.

 

AGREEMENT

 

FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, Lessor and Lessee hereby agree as follows:

 

1.             Extension of Term.  The Original Term is hereby extended for a
period of six months commencing on August 1, 2009 and ending January 31, 2010
(the “Extension Term”).

 

2.             Base Rent.  The Base Rent of the extension term shall remain the
same as in Amendment No. 1 as shown:

 

Lease — 310 Goddard, Suite 150:

 

Months
of Term

 

Rentable
Square Feet

 

Rent Per Square
Foot Per Month

 

Monthly
Base Rent

 

 

 

 

 

 

 

 

 

August 1,2009-January 
31, 2010

 

3,625

 

$

2.05

 

$

7,431.25

 

 

300 Goddard, Suite 150:

 

Months
of Term

 

Rentable
Square Feet

 

Rent Per Square
Foot Per Month

 

Monthly
Base Rent

 

 

 

 

 

 

 

 

 

August 1,2009-January
31, 2010

 

3,148

 

$

2.05

 

$

6,453.40

 

 

3.             First Month’s Base Rent.  The first month’s Base Rent for the
Extension Term shall be due and payable on or before August 1, 2009.

 

4.             Effect of Amendment.  Lessor and Lessee acknowledge that the
Original Lease, as hereby amended, remains in full force and effect in
accordance with its terms.

 

--------------------------------------------------------------------------------


 

5.             Counterparts.  If this Amendment No. 2 is executed in
counterparts, each is hereby declared to be an original; all, however, shall
constitute but one and the same agreement.

 

6.             Corporate and Partnership Authority.  If Lessee is a corporation
or partnership, each individual executing this Amendment No. 2 for the
corporation or partnership represents that he or she is duly authorized to
execute and deliver this Amendment No. 2 on behalf of the corporation or
partnership and that this Amendment No. 2 is binding upon the corporation or
partnership in accordance with its terms.

 

EXECUTION

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment No. 2 as of
the date first written above.

 

Executed at:

   Irvine, California

 

Executed at:

    Mukilteo, Washington 

 

 

 

 

 

on:

   March 12, 2009

 

on:

    March 12, 2009

 

 

 

 

 

By LESSOR:

 

By LESSEE:

 

 

 

EDISON SPECTRUM PARTNERS, LLC,

 

COMBIMATRIX MOLECULAR DIAGNOSTICS, INC,

a California limited liability company

 

a California Corporation

 

 

 

 

 

 

 

By:

Thomas Falcon,

 

By:

Scott R. Burell

 

its member

 

 

Chief Financial Officer

 

 

 

 

 

By:

  /s/ THOMAS FALCON

 

 

By:

   /s/ SCOTT R. BURELL

 

 

 

 

 

 

 

 

Its:

  Member

 

 

Its:

CFO

 

--------------------------------------------------------------------------------
